McCurdy, J.
That the keeper of an almshouse has a right to maintain order in his establishment, and for that purpose to restrain its inmates from committing acts of mischief by a reasonable amount of preventive force when other means are ineffectual, is beyond a doubt. The question is whether in this case the evidence- tends to prove the existence of such an emergency at the time of the wrongs complained of as would justify the kind and degree of violence resorted to by the defendants.
It appears that Foot was sitting in a lower room of the house reading. He was in a place where he had a right to be and was doing what he had a perfect right to do. His occupation was especially peaceable, and he seems to have used no word or act of provocation. In this situation the defendants pushed him 'up stairs with force and fastened him in his chamber. Upon being told by him that he could not be confined in this manner, they threw him down, fastened an iron chain around his legs, and locked it with a padlock to a *135staple driven into the floor. They then went away, locking the door of the room and leaving him alone, a man seventy-nine years old, chained down as though he had been a wild beast.
Now what justification is offered for this high-handed proceeding ? The excuse given at the time, so far as any reason was expressed, was that the old man had circulated stories of Hull’s being drunk. It is no where shown when this was done by him, or whether it was done at all, or whether the stories if circulated were true or false. The most malicious slander is no excuse for an assault and battery. So far then nothing looks like a justification.
But evidence was offered to prove that about a year before the occurrence complained of Foot brought rum into the house and got drunk, and made others drunk, and hid the rum, and upon an attempt being made to destroy it he attacked the keeper, and that he then required to be restrained by chaining; that he was of a turbulent character and temper, not to be restrained by ordinary means; that on divers occasions he had been turbulent and unruly, and had been guilty of wanton and destructive acts in the kitchen, and had obstructed the work in the manner particularly specified in the motion.
The reply is that these occurrences had taken place long before the assault charged, and had no connection with it, and that they do not tend to show any such impending danger from him at the time of the assault as made it necessary to confine and chain him.
It was further offered, to be proved that the selectmen of the town had directed Hull to restrain and confine Foot if necessary. In the first place it is evident that no necessity existed; and secondly, the selectmen had no authority to give such directions. It was held in Forde v. Skinner, 4 Car. & Payne, 239, that cutting off the hair of a parish pauper by the parish officers against her will was a battery. The town may establish a poor-house and make by-laws relative to the persons to be admitted into it and for the well ordering and government thereof, liable to be repealed by the superior court. Gen. Statutes, p. 622, sec. 27. But the town had not *136acted in the matter and had made no rules for a violation of which this barbarous discipline was inflicted.
A new trial is not advised.
In this opinion the other judges concurred.